DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 are currently pending. 
Claim(s) 20 has been withdrawn. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 03/29/2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making a bifacial solar module (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 16
Claims 5 and 16 recite the limitation “a second up-conversion thin film layer on the upper surface and a second anti-reflection film layer on the lower surface”.  However, there is no prior recitation of a first up-conversion thin film layer and a first anti-reflection film layer in claims 1 and 13, from which claims 5 and 16 depend respectively.  Further, there is no prior recitation of an upper surface and of a lower surface.  Accordingly, there is insufficient antecedent basis in the claims.  For purposes of examination on the merits, it is interpreted that claims 5 and 16 depend from claims 4 and 15 respectively.  Appropriate correction and clarification is required.
Regarding claims 6 and 17
Claims 6 and 17 recite the limitation “wherein the first anti-reflection film layer and the second anti-reflection film layer are composed of one or more of SiO2, TiO2, SiNx, Al2O3, MgF2, and ZrO2”.  However, there is no prior recitation of a first anti-reflection film layer and a second anti-reflection layer in claims 1 and 13, from which claims 5 and 16 depend respectively.  Accordingly, there is insufficient antecedent basis in the claims.  Appropriate correction and clarification is required.
Regarding claim 7 
	Claim 7 recites the limitation “wherein the first anti-reflection film layer and the second anti-reflection film layer have a thickness of 50 nm to 800 nm”.  However, there 
Regarding claims 8 and 18
Claims 8 and 18 recite the limitation “wherein the first up-conversion thin film layer and the second up-conversion thin film layer…”.  However, there is no prior recitation of a first up-conversion layer and a second upconversion layer in claims 1 and 13, from which claims 8 and 18 depend respectively.   Accordingly, there is insufficient antecedent basis in the claims.  It is further noted that the recitation “Yb3+” is repeated twice in the claims.  Appropriate correction and clarification is required.
Regarding claims 9 and 19
Claims 9 and 19 recite the limitation “wherein the first up-conversion thin film layer and the second up-conversion thin film layer…”.  However, there is no prior recitation of a first up-conversion layer and a second upconversion layer in claims 1 and 13, from which claims 9 and 19 depend respectively.   Accordingly, there is insufficient antecedent basis in the claims.  It is further noted that the recitation “Yb3+” is repeated twice in the claims.  Appropriate correction and clarification is required.
Regarding claim 10
Claim 10 recites the limitation “wherein the first up-conversion thin film layer and the second up-conversion thin film layer…”.  However, there is no prior recitation of a first up-conversion layer and a second upconversion layer in claim 1, from which claim 10 depends.   Accordingly, there is insufficient antecedent basis in the claims.  Appropriate correction and clarification is required.
Regarding claims 11 and 12
Claims 11 and 12 recite the limitation “double-sided cell”.  However, there is no prior recitation of the term “double-sided” in claim 1, from which claims 11 and 12 depend.   Accordingly, there is insufficient antecedent basis in the claims.  For purpose of applying art, it is interpreted that claims 11 and 12 depend from claim 3 which recites “wherein the cell layer comprises a plurality of double-sided cells”.  It is further noted that claim 3 recites a plurality of double-sided cells while claims 11 and 12 merely recite “the double-sided cell”.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0139868, Zhang et al. in view of US 2018/0212091, Escarra et al.
Regarding claims 1, 2 and 13
Zhang teaches an apparatus/bifacial solar module (since both protective covers comprise glass which is transparent to light, and therefore light is capable of being incident on both surfaces of the solar cell elements) [Fig. 3, paragraphs 0024, 0027, 0029 and 0114], comprising: 
an upper glass layer (corresponding to upper glass protective cover 103) [Fig. 3, paragraphs 0029 and 0114]; 
an encapsulation layer (corresponding to pure polymer encapsulate 105) [Fig. 3 and paragraph 0114]; 
a cell layer (corresponding to layer comprising a plurality of so solar cell devices 100) [Fig. 3 and paragraph 0114]; and
 a lower glass layer (corresponding to lower glass protective cover 103) [Fig. 3, paragraphs 0029 and 0114].

Zhang does no specifically show an upper encapsulation layer and a lower encapsulation layer.
	Escarra teaches a bifacial solar module comprising an upper transparent layer (180), a cell layer (105) and a lower transparent layer (160) [Fig. 1B, paragraphs 0048 and 0063], wherein the solar cells may be encapsulated by one or more encapsulant materials/layers 140 positioned above and/or below the cell layer 105) [Fig. 1B and paragraphs 0048].
	Zhang and Escarra are analogous inventions in the field of photovoltaic modules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solar cell module of Zhang to comprise an upper encapsulant layer and a lower encapsulant layer, as taught in Escarra, because said configuration is one of a finite number of identified predicable solutions for encapsulating solar cells within a photovoltaic modules [see MPEP 2143].  Since Escarra teaches that said configuration leads to the anticipated success, providing a upper encapsulant layer and a lower encapsulant layer is not of innovation but of ordinary skill and common sense [see MPEP 2143].


It is noted that the above combination teaches the upper encapsulation layer, the cell layer, the lower encapsulation layer, and the lower glass layer are disposed sequentially from top to bottom.
Regarding claim 11
Zhang teaches a bifacial solar module as set forth above, wherein the double-sided cell (100) is an N-type double-sided cell or a P-type double-sided cell (PV cells are p-n junction devices) [Fig. 3, paragraphs 0024 and 0109]. 
Regarding claim 12
Zhang teaches a bifacial solar module as set forth above, wherein the double-sided cell is a whole cell or a sliced cell [Fig. 3, paragraphs 0024 and 0109].  
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0139868, Zhang et al. in view of US 2018/0212091, Escarra et al. as applied to claims 1, 2 and 11-13 above, and further in view of US 2010/0200045, Mitchell et al.
Regarding claims 3 and 14
	All the limitations of claims 1 and 13, from which claims 3 and 14 depend, have been set forth above.
Zhang teaches a bifacial solar module as set forth above, wherein the cell layer (100) comprises a plurality of double-sided cells (the PV cells 100 are capable of receiving incident radiation from both the front and back surfaces as the cover layers 
Zhang is silent to the plurality of double-sided cells being connected in series by a solver strip.
Mitchell teaches a solar cell module comprising a plurality of solar cells connected in series [Fig. 1B, paragraphs 0059 and 0062], the series connection of the cells increasing the voltage [paragraph 0062], and the solder strip being a conventional method of electrically connecting PV cells in series [paragraphs 0059 and 0070].
Zhang and Mitchell are analogous inventions in the field of photovoltaic modules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solar cells in Zhang to be connected in series by a solder strip, as in Mitchell, because the series connection increases the voltage and solder strip is a known conventional method for electrically connecting PV cells in series [Mitchell, paragraphs 0059 and 0070].
Claims 4-10 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0139868, Zhang et al. in view of US 2018/0212091, Escarra et al. as applied to claims 1, 2 and 11-13 above, and further in view of US 2010/0224248, Kenney et al. 
Regarding claims 4-5 and 15-16
All the limitations of claims 1 and 13 have been set forth above.
Zhang teaches the bifacial solar module as set forth above, wherein the upper glass layer (103) is provided with a first up-conversion thin film layer on the lower surface (corresponding to wavelength conversion material layer 101 which is in the form of a film or layer and performs up-conversion) [Fig. 3, paragraphs 0027, 0031-0032 and 
Examiner notes that he wavelength conversion material layers can be in the form of films or layers, wherein both a front and back layer are laminated onto the solar module devices [paragraph 0027].
Zhang does not teach the upper glass layer being provided with a first anti-reflection film layer on the upper surface and the lower glass layer being provided with a second anti-reflection film layer on the lower surface.
Escarra teaches a bifacial solar module comprising an upper transparent layer (180), a cell layer (105), one or more encapsulant materials (140), and a lower transparent layer (160) [Fig. 1B, paragraphs 0048 and 0063], wherein the upper surface of the upper transparent layer (180) is provided with a first anti-reflection layer (150a) and the lower surface of the lower transparent layer is provided with a second anti-reflection coating (150d) [Fig. 1B, paragraph 0048], such that very low reflection over a wide range of incident angles of incoming light is provided [paragraph 0048].
Kenney teaches a photovoltaic module comprising wavelength conversion material layers (corresponding to luminescent material layers) wherein the exposed surfaces of a glass protective substrate/layer in order to optically couple the incident solar radiation to the wavelength conversion material thereby improving the collection efficiency [paragraphs 0077, 0090 and 0096].  
	Zhang, Escarra and Kenney are analogous inventions in the field of photovoltaic modules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solar module of Zhang to comprise a first anti-reflection layer and a second anti-reflection layer on the exposed/incident side surfaces of each of the glass layers, which correspond to the upper surface of the upper glass layer and the lower surface of the lower glass layer, as in Kenney and Escarra, in order to optically couple the incident solar radiation to the wavelength conversion material thereby improving the collection efficiency [Kenney, paragraphs 0077, 0090 and 0096; Escarra, paragraphs 0048 and 0063].
Regarding claims 6 and 17
Modified Zhang teaches the bifacial solar module as set forth above, wherein the first anti-reflection film layer and the second anti-reflection film layer are composed of one or more of SiO2, TiO2, SiNx, Al2O3, MgF2, and ZrO2 (known suitable anti-reflection materials include SiO2, Al2O3, and MgF2) [Escarra, paragraph 0048]. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Regarding claim 7 
Modified Zhang teaches the bifacial solar module as set forth above, wherein the first anti-reflection film layer and the second anti-reflection film layer have a thickness of 50 nm to 800 nm (e.g., 195 nm and 190 nm respectively) [Escarra, paragraph 0048].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 
Regarding claims 8 and 18
Modified Zhang teaches the bifacial solar module as set forth above, wherein the first up-conversion thin film layer (101) and the second up-conversion thin film layer (not shown) are composed of a Yb3+, Er3+co-doped fluoride, a Yb3+, Tm3+co-doped fluoride, an Er3+single-doped fluoride, or a Tm3+single-doped fluoride [Zhang, paragraphs 0027 and 0031-0032]. 
Regarding claims 9 and 19
Modified Zhang teaches the bifacial solar module as set forth above, wherein the first up-conversion thin film layer (101) and the second up-conversion thin film layer (not shown) are composed of a Yb3+, Er3+co-doped oxide, a Yb3+, Tm3+co-doped oxide, an Er3+single-doped oxide, or a Tm3+single-doped oxide  [Zhang, paragraphs 0027 and 0031-0032].
Regarding claim 10
Modified Zhang teaches the bifacial solar module as set forth above, wherein the first up-conversion thin film layer (101) and the second up-conversion thin film layer (not shown) have a thickness of from about 0.1 µm to about 1 mm (the film thickness of the wavelength conversion layers can be controlled from 0.1 µm to about 1 mm) [Zhang, paragraph 0126], said range overlapping with the claimed range of 100 nm to 600 nm (e.g., 0.1 µm = 100 nm; 1 µm = 1000 nm).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0095341, Pfenninger et al. teaches a bifacial solar module (300) [Fig. 3, paragraphs 0041 and 0048], comprising upper and lower glass substrates/layers (308 and 310), a cell layer (active layer 302 comprising PV cells 304), an encapsulant layer (306), and further comprising upper and lower wavelength conversion layers (314 and 314’ respectively) [Fig. 3, paragraphs 0041 and 0047-0048].
US 2015/0096615, Lee et al. teaches a solar cell module comprising a wavelength up-conversion layer (350) positioned at an upper surface of an active layer (330) [Fig. 2, paragraphs 0050 and 0057].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721